Citation Nr: 0318473	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  97-20 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee with patellar 
tendonitis and iliotibial band syndrome.  

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee with laxity of 
the medial collateral ligament, patellar tendonitis, and 
iliotibial band syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1992 to October 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  

The veteran's increased rating claims were previously before 
the Board, and in November 1999 and May 2000 remands they 
were returned to the RO for additional development.  That 
development has been completed, and the claims are once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's knees are not shown to have moderate 
subluxation or lateral instability, limitation of flexion to 
30 degrees, limitation of extension to 15 degrees, or 
arthritis with painful or limited motion.  

2.  The objective evidence of record does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral knee disabilities so as to render impractical the 
application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for patellofemoral syndrome of the right knee with 
patellar tendonitis and iliotibial band syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2002).

2.  The schedular criteria for an initial rating in excess of 
10 percent for patellofemoral syndrome of the left knee with 
laxity of the medial collateral ligament, patellar 
tendonitis, and iliotibial band syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2002).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
bilateral knee disabilities.  38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims were filed in November 1996 and 
remain pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an April 1997 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a June 1997 statement of the case and a 
supplemental statement of the case issued in February 2003, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claims had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  

In a May 2003 letter and the February 2003 supplemental 
statement of the case, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board notes that the veteran's accredited representative, 
in June 2003, contended that the claims should be returned to 
the RO for readjudication.  He asserted that the RO's 
February 2003 adjudication of the veteran's claims was 
invalid as the veteran was not notified of the VCAA until May 
2003.  However, as is noted previously, the veteran was 
initially informed of VCAA regulations in the February 2003 
supplemental statement of the case and again in May 2003.  
The February 2003 supplemental statement of the case 
considered the VCAA in conjunction with the adjudication the 
veteran's claims.  As such, the Board finds that it is not 
necessary to return the veteran's claims to the RO for VCAA 
adjudication.  Moreover, the Board also notes that in an 
April 2003 statement, the veteran's local representative 
asserted that the Board's May 2000 remand appeared to have 
been fully complied with and that the claims should be 
submitted to the Board for careful consideration.  Neither 
the veteran nor his representatives have indicated that 
additional evidence is forthcoming to support his claims. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have private medical reports, 
and the veteran was provided with VA examinations in January 
1997, April 1999, and October 2000.  The Board finds that all 
known and ascertainable medical records have been obtained 
and are associated with the claims file.  The veteran does 
not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at his September 1997 personal hearing; service 
medical records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2002).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2002).

The veteran is currently assigned a 10 percent disability 
rating for his right knee disability and a 10 percent 
disability for his left knee disability.  Each knee is rated 
for symptomatology contemplated by the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  See 38 
C.F.R. § 4.59.  He contends that both his right and left knee 
disabilities are more disabling than currently evaluated and 
he has appealed for increased ratings.  

Under Diagnostic Code 5257, the schedular criteria 
contemplate a 10 percent disability rating for slight 
impairment of a knee manifested by recurrent subluxation or 
lateral instability.  A 20 percent disability rating is 
warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  See 38 
C.F.R. § 4.71a (2002).

Other diagnostic codes relating to knee disorders are 
Diagnostic Codes 5260 and 5261 (limitation of motion), 
Diagnostic Code 5256 (ankylosis of the knee), and Diagnostic 
Code 5262 (impairment of the tibia and fibula).  Id. 

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2002).  Degenerative arthritis, 
when established by X-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran's VA examination reports and private medical 
records, dated January 1997 through October 2000, show 
complaints of bilateral knee pain with limitation of 
activity.  In particular, the veteran reported having 
bilateral knee pain when sitting for a prolonged period of 
time, walking quickly, kneeling, stooping, hiking, deep knee 
bends, and climbing stairs.  He indicated that he was unable 
to run or jog secondary to knee pain.  He asserted that his 
knees often felt swollen, though he denied visible signs of 
swelling.  He also reported popping and grinding sensations 
in his knees.  When asked whether his knees were ever 
unstable, the veteran asserted that his knees would sometimes 
"throw" him aside when he stood up after prolonged sitting. 

In January 1997, the veteran's knees exhibited 5/5 strength 
bilaterally.  His right knee tendons were strong and intact, 
while his left knee exhibited laxity of the medial collateral 
ligament.  Tenderness on palpation of the patellar tendons 
was observed.  There was no evidence of effusions bilaterally 
and X-rays were "normal" and without evidence of 
degenerative changes.  He was diagnosed with bilateral 
patellofemoral syndrome with an approximate 15 degree 
decrease in range of motion bilaterally with complaints of 
chronic pain.  An April 1999 X-ray of the veteran's knees 
revealed no abnormalities.  

At his October 2000 VA examination, the veteran complained of 
bilateral knee pain with some stiffness.  He denied locking, 
instability, or swelling of the knees, and stated that he had 
not worn knee braces.  Upon examination, no swelling, 
redness, or abnormalities was seen.  Tenderness was observed 
under the patella, as was patellofemoral compression.  
Crepitus was normal and both knees were stable.  Negative 
examinations included McMurray's sign, anterior drawer sign, 
and Apley's grinding sign.  The veteran exhibited full range 
of motion bilaterally, with 140 degrees flexion, though it 
was noted that the last 10 to 15 degrees were painful with 
squatting or kneeling.  X-rays of both knees was within 
normal limits.  Ultimately, the veteran was diagnosed with 
bilateral retropatellar knee pain.  The examiner commented 
that the veteran did not require much active treatment for 
his knees and stated that his knees were "mildly" disabling 
with respect to work and activities of daily living.  The 
examiner found no obvious evidence of subluxation, 
dislocation, iliotibial band syndrome, or patellar 
tendonitis. 

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's right and left knee 
disabilities.  As stated previously, the veteran is currently 
assigned a 10 percent disability rating for each knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  A rating in excess 
of 10 percent is not warranted under Diagnostic Code 5257 as 
the veteran's knee disabilities are not shown to be 
manifested by "moderate" recurrent subluxation or lateral 
instability.  While the veteran reported that he is sometimes 
"thrown" by his knees when standing after prolonged 
sitting, he did not report significant or frequent 
instability.  Moreover, the October 2000 examiner noted that 
the veteran gave no history of locking or giving way, and 
commented that there was no obvious evidence of subluxation 
or dislocation.  The examiner also commented that the veteran 
walked well and without a limp.  The Board has thus been 
unable to identify evidence which indicates that the 
veteran's service-connected bilateral knee disabilities, due 
to lateral instability or subluxation, are more than "mild" 
or that moderate disability is approximated.  As such, the 
Board finds that increased disability evaluations under the 
provisions of Diagnostic Code 5257 are not in order. 

An increased disability rating is also not warranted for the 
veteran's bilateral knee disabilities under Diagnostic Codes 
5260, 5261, 5256, or 5262.  The record contains no evidence 
that the veteran has ankylosis of the knees or impairment of 
the tibia and fibula.  In addition, in October 2000 the 
veteran's range of motion was "full" bilaterally, 
exhibiting movement 140 degrees flexion.  The examiner did 
note that the veteran felt limitation on the last 15 degrees; 
however, there is no evidence that the flexion has been 
limited to 30 degrees or that his extension has been limited 
to 15 degrees.  With regard to Diagnostic Codes 5260 and 
5261, the Board has also considered whether the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2002) would afford the 
veteran a higher evaluation.  The Board finds, however, that 
the medical and other evidence of record does not support an 
increased evaluation for the disability even with 
consideration of those provisions.  DeLuca considerations do 
not apply to disabilities rated under Diagnostic Code 5257.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply).  As 
to the diagnostic codes which contemplate limitation of 
motion of the leg, the Board notes that the most recent VA 
examination indicated that there was no objective evidence of 
limitation of motion beyond 125 degrees flexion, instability, 
swelling, or abnormalities.  Further, it was noted that the 
veteran's strength of his lower extremities was "completely 
normal" and that his gait was not affected at all.  Thus, a 
higher evaluation is not warranted with consideration of the 
DeLuca guidance.  

Finally, the Board has considered whether the veteran's 
bilateral knee disability warrants a separate additional 
rating under the provisions of VAOPGCPREC 9-98 or VAOPGCPREC 
23-97.  With respect to VA General Counsel's holding that a 
veteran who has arthritis and instability of the knee may be 
rated separately under diagnostic Codes 5003 and 5257 so long 
as the disability meets at least the zero percent rating for 
limitation of motion, the medical and other evidence does not 
show that the veteran's right or left knee's limitation of 
motion meets the criteria for the minimum evaluation under 
Diagnostic Codes 5260 or 5261.  Range of motion testing 
revealed flexion to 140 degrees in October 2000.  In 
addition, X-rays conducted in January 1997 and April 1999 
showed no evidence of arthritis.  Both reports noted that the 
knees were normal bilaterally.  Thus, the Board is unable to 
find that there is current X-ray evidence of bilateral knee 
arthritis manifested by limited or painful motion as well as 
instability.  As such, the Board finds, therefore, that 
separate disability ratings are not warranted under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to an increased 
rating for patellofemoral syndrome of the right knee with 
patellar tendonitis and iliotibial band syndrome, and an 
increased rating for patellofemoral syndrome of the left knee 
with laxity of the medial collateral ligament, patellar 
tendonitis, and iliotibial band syndrome.  The Board 
concludes that the veteran's bilateral knee disabilities have 
each been appropriately rated as 10 percent disabling.  The 
benefit sought on appeal is accordingly denied. 

C.  Extraschedular consideration

In the June 1997 statement of the case, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service-connected bilateral knee disabilities.  
Since this matter has been adjudicated by the RO, the Board 
will consider the provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his bilateral knee disabilities 
have resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  In September 1997, the veteran reported that he 
was employed installing computer networking systems and 
worked as a model.  There is no evidence that he has missed a 
significant amount of work due to his knee disabilities.  In 
addition, the veteran has not presented evidence to show that 
he has been hospitalized due to his bilateral knee 
disabilities.  While the veteran has asserted that his knee 
pain causes impairment, such impairment is contemplated in 
the disability ratings that have been assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected bilateral knee 
disabilities do not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.



ORDER

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the right knee with patellar 
tendonitis and iliotibial band syndrome is denied.  

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome with laxity of the medial collateral 
ligament of the left knee, patellar tendonitis, and 
iliotibial band syndrome is denied. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

